Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 1 of 18 PageID #:2925




                           Exhibit L
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 2 of 18 PageID #:2925



                                                                       Page 1

1        1                IN THE UNITED STATES DISTRICT COURT
2        2                  NORTHERN DISTRICT OF ILLINOIS
3        3                           EASTERN DIVISION
4        4     T.S., et al.,                              )
5        5                         Plaintiffs,            ) Case No.
6        6                   vs.                          ) 1:16-cv-08303
7        7     Twentieth Century Fox                      )
8        8     Television et al.,                         )
9        9                         Defendants.            )
10      10
11      11                   The videotaped deposition of S.S.
12      12              , called as a witness for examination, taken
13      13     pursuant to the Federal Rules of Civil Procedure
14      14     of the United States District Courts pertaining
15      15     to the taking of depositions, taken before ANDREA
16      16     L. KIM, a Certified Shorthand Reporter of said
17      17     state, CSR No. 84-3722, at Suite 2600, 333 West
18      18     Wacker Drive, Chicago, Illinois, on the 7th day
19      19     of August, A.D. 2018, at 4:30 p.m.
20      20
21      21
22      22
23      23
24      24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 3 of 18 PageID #:2925



                                                                     Page 14

1        1              Q.   Where do you usually sit and wait?
2        2              A.   It's a waiting area.
3        3              Q.   Not the visitation room itself.               It's
4        4     a --
5        5              A.   No, it's a waiting area.
6        6              Q.   And then at some point you are then
7        7     brought into the visitation room?
8        8              A.   Yes.
9        9              Q.   And in general -- hold on one second.
10      10                          (WHEREUPON, there was a short
11      11                          interruption.)
12      12     BY MR. JACOBSON:
13      13              Q.   I will start over again.
14      14                   In general do you go to the visitation
15      15     room first or is T.S.          waiting for you in the
16      16     visitation room?
17      17              A.   Generally the children are in the room
18      18     waiting when you go in.
19      19              Q.   And, again, in general on days when
20      20     Empire was not filming, how long did you
21      21     typically have to wait before you were moved into
22      22     the visitation room?
23      23              A.   I don't know exactly how long the wait
24      24     was.      I know one particular time it was an
25

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 4 of 18 PageID #:2925



                                                                     Page 15

1        1     extended wait, and that's what sticks out the
2        2     most.
3        3              Q.   It was how many hours?
4        4              A.   It was a nice amount.            I had to be in
5        5     there at least it felt like 40 minutes in the
6        6     waiting area.
7        7              Q.   And that was when Empire was filming?
8        8              A.   Yes, they were.
9        9              Q.   Okay.      So --
10      10              A.   They definitely were there.
11      11              Q.   We are going to get to that, but on
12      12     days when Empire was not filming, were there any
13      13     occasions when you felt like you were kept in the
14      14     waiting area too long?
15      15              A.   No.
16      16              Q.   And where did you park -- I'm sorry.
17      17                   Did you drive to the JTDC or did you
18      18     take some other form of transportation in
19      19     general?
20      20              A.   I drove.
21      21              Q.   And where do you usually park?
22      22              A.   It's a parking on the street.
23      23              Q.   And was that any different when Empire
24      24     was filming parking?
25

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 5 of 18 PageID #:2925



                                                                     Page 16

1        1              A.    No, it's plenty of parking in that
2        2     area over there.
3        3              Q.    On days that Empire was filming, did
4        4     you notice anything different outside?
5        5              A.    No.
6        6              Q.    Did you see any trucks that looked
7        7     like they were not there at other times?
8        8              A.    No, I don't really pay attention to
9        9     that.
10      10              Q.    So as you sit here today, do you know
11      11     how many visits you had on days that Empire was
12      12     filming?
13      13              A.    No.
14      14              Q.    Okay.      I meant to ask you at the
15      15     beginning, did you do anything to prepare for
16      16     your deposition today?
17      17              A.    Anything like what?
18      18              Q.    Meet with your lawyers, for example,
19      19     meet with Ms. Chardon an Mr. Weil?
20      20              MS. CHARDON:       You can go ahead and answer
21      21     that as along as --
22      22     BY MR. JACOBSON:
23      23              Q.    I'm just asking -- I don't want to
24      24     know anything that you said to them or they said
25

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 6 of 18 PageID #:2925



                                                                     Page 17

1        1     to you.       Right now I am just asking did you have
2        2     a meeting with them before the deposition today?
3        3              A.       Yes.
4        4              Q.       When did that happen?
5        5              A.       Yesterday.
6        6              Q.       For how long?
7        7              A.       Maybe 30 minutes.
8        8              Q.       And did you look at any documents
9        9     while you were getting ready?
10      10              A.       Yes.
11      11              Q.       Do you remember what you looked at?
12      12              A.       No.
13      13              Q.       Okay.      How long was a typical visit
14      14     with T.S.     ?
15      15              A.       An hour.
16      16              Q.       Leaving aside days when Empire was
17      17     filming, can you think of any visits you had with
18      18     T.S.      that were cut short and were less time than
19      19     you expected?
20      20              A.       No.
21      21              Q.       Were there any times that Empire was
22      22     filming that you feel like a visit was cut short?
23      23              A.       I think maybe one or two.
24      24              Q.       And was it on the same day that you
25

                                       Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 7 of 18 PageID #:2925



                                                                     Page 18

1        1     were kept waiting or a different day?
2        2              A.    A different day.
3        3              Q.    So I am going to show you some
4        4     documents, and maybe you have seen some before,
5        5     maybe you haven't.          We will try to do this as
6        6     quickly as possible.
7        7              MR. JACOBSON:      So we are going to use new
8        8     exhibit numbers.         We will call these Mrs. S.S.
9        9     to differentiate them from T.S.              's.
10      10              MS. CHARDON:      Starting with one?
11      11              MR. JACOBSON:      One.
12      12                           (WHEREUPON, a certain document
13      13                           was marked Mrs. S.S.         Deposition
14      14                           Exhibit No. 1, for
15      15                           identification, as of 8/7/18.)
16      16     BY MR. JACOBSON:
17      17              Q.    Mrs. S.S.     , take your time looking at
18      18     this document, and the first question I am going
19      19     to ask you is whether you recognize it wherever
20      20     you are ready.
21      21              A.    Yes.
22      22              Q.    You do recognize it?
23      23              A.    Uh-huh.
24      24              Q.    The second line up from the bottom in
25

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 8 of 18 PageID #:2925



                                                                     Page 19

1        1     the middle under Visitor's Name I see the word
2        2     S.S.              .
3        3                   Is that your handwriting?
4        4              A.   Yes.
5        5              Q.   And was it your custom to -- is the
6        6     6:35 under arrival time also your handwriting?
7        7              A.   Yes.
8        8              Q.   And was it your custom to write down
9        9     pretty accurately the time you arrived?
10      10              A.   Yes.
11      11              Q.   So if this says you arrived at 6:35 on
12      12     June 25th, does that sound about like the time
13      13     that you would arrive?
14      14              A.   Yeah, I am sure I looked at the clock
15      15     probably.
16      16              Q.   And did you typically arrive for
17      17     visits around 6:35 on Thursdays if you remember?
18      18              A.   I don't know what time, but probably
19      19     somewhere in that vicinity at that time.
20      20              Q.   Then I am going to show you another
21      21     document you may not have seen.
22      22
23      23
24      24
25

                                 Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 9 of 18 PageID #:2925



                                                                     Page 20

1        1                          (WHEREUPON, a certain document
2        2                          was marked Mrs. S.S.         Deposition
3        3                          Exhibit No. 2, for
4        4                          identification, as of 8/7/18.)
5        5     BY MR. JACOBSON:
6        6              Q.    Have you ever seen this document
7        7     before, Mrs. S.S.         ?
8        8              A.    No.
9        9              Q.    So I will represent to you that this
10      10     is another document that the JTDC creates with
11      11     regard to visitation, and it's also on June 25th
12      12     of 2015.
13      13                    What the document reflects is that you
14      14     were taken into the visitor -- you were --
15      15     arrived at the visitors area at 7:19 p.m. which
16      16     is 45 minutes after you arrived at the -- after
17      17     you signed in at the JTDC.
18      18                    Is it possible that June 25th is the
19      19     day that you were waiting for 40, 45 minutes?
20      20              MS. CHARDON:         Objection as to foundation.
21      21     Go ahead and answer.
22      22     BY THE WITNESS:
23      23              A.    I have no idea if that's the same day
24      24     or not.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 10 of 18 PageID #:2925



                                                                     Page 21

1        1     BY MR. JACOBSON:
2        2              Q.      Okay.   And I completely understand.
3        3     That was three years ago, and what this document
4        4     also reflects that the resident arrival was 7:12,
5        5     and the resident was out at 8:00 p.m.
6        6                      Do you have any different recollection
7        7     that on June 25th you met with T.S.                for about 48
8        8     minutes?
9        9              MS. CHARDON:      Object as to form.        It's
10      10     vague.        If you could --
11      11     BY MR. JACOBSON:
12      12              Q.      I mean, do you recall on June 25th how
13      13     long you spent with T.S.             ?
14      14              A.      No, I mean how I am going to know
15      15     three years ago.
16      16              Q.      Okay.   That's fair.
17      17                      But as you sit here, you are not
18      18     saying you know it was less than 48 minutes.                   You
19      19     just don't remember; is that correct?
20      20              A.      I'm not saying that it's less or more.
21      21     I don't remember.
22      22              Q.      Completely fair.          I am going to show
23      23     you Exhibit 3 now.
24      24
25

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 11 of 18 PageID #:2925



                                                                       Page 22

1        1                           (WHEREUPON, a certain document
2        2                           was marked Mrs. S.S.            Deposition
3        3                           Exhibit No. 3, for
4        4                           identification, as of 8/7/18.)
5        5     BY MR. JACOBSON:
6        6              Q.    Wherever you are ready, Mrs. S.S.              , I
7        7     am going to ask you if you have seen this
8        8     document before.         Actually, I will ask it this
9        9     way.
10      10                    Is the handwriting -- the last line
11      11     under Visitor says S.S.                          .   Is that your
12      12     handwriting?
13      13              MS. CHARDON:     Can -- objection just clarify
14      14     if you are referring to a particular column or
15      15     the entire line.
16      16     BY MR. JACOBSON:
17      17              Q.    That's very fair.              So I'm talking here
18      18     about the first page of the document that says
19      19     CCSAO, T.S. Twentieth Century 1483, and the very
20      20     last line under the column Visitor which is the
21      21     third column over, I see the word S.S.                              ,
22      22     and I am wondering if that's your handwriting?
23      23              A.    Yes.     That looks to be my handwriting,
24      24     yes.
25

                                  Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 12 of 18 PageID #:2925



                                                                     Page 23

1        1              Q.    And so is the 5:48 under arrival time
2        2     your handwriting?
3        3              A.    Yes.
4        4              Q.    And so we talked earlier that that's
5        5     probably the time you arrived probably you looked
6        6     at the clock; is that correct?
7        7              A.    Yes.
8        8              Q.    And then this shows that you were Time
9        9     in Room at 6:08 p.m.             Is 6:08 p.m. your
10      10     handwriting?
11      11              A.    No.
12      12              Q.    As you sit here today, do you recall
13      13     being kept waiting more than 20 minutes to get
14      14     into the room on July 16, 2015?
15      15              A.    I wouldn't --
16      16              Q.    You just don't know one way or the
17      17     other?
18      18              A.    Right.
19      19              Q.    And, similarly, this says the time out
20      20     is 7:10 p.m.
21      21                    As you sit here today, you recall
22      22     having spent less than an hour in the room with
23      23     T.S.      on July 16th, 2015?
24      24              A.    No.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 13 of 18 PageID #:2925



                                                                     Page 24

1        1              Q.     You just don't remember --
2        2              A.     I don't remember.
3        3              Q.     Of course.
4        4              MR. JACOBSON:     Four.
5        5                         (WHEREUPON, a certain document
6        6                         was marked Mrs. S.S.            Deposition
7        7                         Exhibit No. 4, for
8        8                         identification, as of 8/7/18.)
9        9     BY MR. JACOBSON:
10      10              Q.     So this time, Mrs. S.S.           , I am going
11      11     to direct your attention to the third line up
12      12     from the bottom, the third column over under
13      13     Visitor where I see the word S.S.
14      14     again.
15      15                     Is that your handwriting there?
16      16              A.     Where are we at?
17      17              Q.     We are under the Visitor column which
18      18     is the third one over, and it's the third line up
19      19     from the bottom.
20      20              A.     Yes, that looks like my handwriting.
21      21              Q.     So this is August 28th of 2015 -- I'm
22      22     sorry -- August 23rd of 2015.                 If that's not what
23      23     I said.       Is that correct that's in the date
24      24     column?
25

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 14 of 18 PageID #:2925



                                                                     Page 25

1        1              A.    Yeah, that's what I see.
2        2              Q.    And is the 2:45 p.m. under Arrival
3        3     Time your handwriting?
4        4              A.    That looks like my handwriting, yes.
5        5              Q.    And this time we don't have a time in
6        6     room or time out of room on this form.                 So I am
7        7     going to show you one last document.
8        8                          (WHEREUPON, a certain document
9        9                          was marked Mrs. S.S.          Deposition
10      10                          Exhibit No. 5, for
11      11                          identification, as of 8/7/18.)
12      12     BY MR. JACOBSON:
13      13              Q.    Before you even look at this exhibit,
14      14     Mrs. S.S.     , as a regular visitor, did you get to
15      15     know any of the staff at the JTDC?
16      16                    Did you see the same people time and
17      17     again?
18      18              A.    For the most part, yes.
19      19              Q.    And did you get to know any of them by
20      20     name?
21      21              A.    No.
22      22              Q.    So, for example, I mean is Officer
23      23     Jimenez somebody you would recognize if you saw
24      24     him or her again?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 15 of 18 PageID #:2925



                                                                     Page 26

1        1              A.   No.
2        2              Q.   Okay.      And then so is this document
3        3     that I have just shown to you as Exhibit 5, is
4        4     this something you have seen before?
5        5              A.   It looks like the other sheet --
6        6              Q.   Yeah, and you probably have never seen
7        7     this before; is that correct?
8        8              A.   No.
9        9              Q.   And then so just for the record, what
10      10     this document -- so comparing it to the earlier
11      11     sheet where you logged your arrival time at 2:45
12      12     and then this document says you got to -- the
13      13     time in in the visitation room was 3:16 under --
14      14     I'm sorry -- I got it wrong -- strike that.
15      15                   It says that the visitors arrival in
16      16     the visitation room was 3:10, about 25 minutes
17      17     after you got there.            Do you have any
18      18     recollection on August 23rd, 2015 whether you
19      19     were kept waiting more than 25 minutes to get to
20      20     the visitation room?
21      21              A.   No.
22      22              Q.   You just don't know one way or the
23      23     other.
24      24                   And then this shows that you visited
25

                                   Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 16 of 18 PageID #:2925



                                                                     Page 27

1        1     with T.S.     between 3:16 when he arrived and 4:16
2        2     p.m. when he left.
3        3                   Do you have any -- do you recall
4        4     spending less than an hour with T.S.                on August
5        5     23, 2015?
6        6              A.   I wouldn't know.
7        7              Q.   I just don't know one way or the
8        8     other.
9        9                   So we have talked about three visits:
10      10     One in June, one in July, one in August, and I'll
11      11     represent to you that all three of those visits
12      12     took place on days that there was Empire crew in
13      13     the building.
14      14                   When you visited with T.S.            , did you
15      15     always visit with him in the same visitation
16      16     room, or was there ever a time that you visited
17      17     with him somewhere else?
18      18              A.   Not on normal visiting days there was
19      19     never a place that I visit other than the day
20      20     that I was waiting a long time when Empire was
21      21     there, we went to another room.
22      22              Q.   Okay.     So tell me about that.            Where
23      23     was that room, if you remember?
24      24              A.   I don't know where.             It wasn't the
25

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 17 of 18 PageID #:2925



                                                                     Page 30

1        1              A.     Not that I -- no, not that I recall.
2        2              Q.     And did T.S.           ever tell you that he
3        3     had suicidal thoughts?
4        4              A.     No.
5        5              Q.     And did the JTDC staff ever discuss
6        6     T.S.     's medical issues with you at any time?
7        7              A.     Not that I remember.
8        8              Q.     Were you aware of whether T.S.             did or
9        9     did not get any mental health treatment at the
10      10     JTDC?
11      11              A.     I'm not aware of it.
12      12              Q.     Do you remember whose idea it was to
13      13     file this lawsuit?
14      14              A.     I don't know.           It wasn't mine.
15      15              Q.     Did you personally authorize the
16      16     lawsuit to be filed?
17      17              A.     Yes, on behalf of him.
18      18              Q.     And when did you do that?
19      19              A.     I don't know.           It's been a while.
20      20     This has been -- that's how your memory gets a
21      21     little --
22      22              Q.     And I need glasses for the same
23      23     reason.       I am with you.           I am almost done.
24      24                     You mentioned earlier that you said if
25

                                     Veritext Legal Solutions
     www.veritext.com                                                     888-391-3376
 Case: 1:16-cv-08303 Document #: 213-7 Filed: 10/18/18 Page 18 of 18 PageID #:2925



                                                                     Page 31

1        1     you had to pin a date on it, you would say
2        2     August.
3        3                   Do you know why you said that?
4        4              A.   Because I feel like it was close to
5        5     them wrapping it up.
6        6              Q.   How would you know that?
7        7              A.   Because I don't really remember
8        8     hearing much more about them.                 So that's why.
9        9              Q.   How did you hear that Empire was
10      10     filming at the JTDC?
11      11              A.   Everybody knew that.
12      12              Q.   Everybody at the JTDC?
13      13              A.   Everybody, I mean that was news.                 I
14      14     mean, everybody knew that they filmed there.
15      15              Q.   So you saw it on the news that they
16      16     were filming there?
17      17              A.   It's just talk.            I don't know exactly
18      18     where I seen it at or heard it at, but it was no
19      19     secret that they were there.
20      20              Q.   Did T.S.       tell you during one of your
21      21     visits that they were filming there?
22      22              A.   Of course he talked about it, but
23      23     everybody in the neighborhood knew that they were
24      24     filming there.
25

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
